Citation Nr: 1046837	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss, to include propriety of a disability rating 
reduction to noncompensable, effective August 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1971 to 
October 1974 and from December 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in 
Louisville, Kentucky, which implemented a reduction of the 
disability rating for bilateral hearing loss from 30 percent to 
noncompensable, effective August 1, 2007.  

The Veteran requested a personal hearing before a Veterans Law 
Judge at the RO in his July 2007 substantive appeal.  The Veteran 
withdrew the request in a second July 2007 submission.  Thus, the 
Board may proceed with an adjudication of the Veteran's appeal.  
38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing 
the Veteran's disability rating, to include proper notification 
of the proposal to reduce the disability rating and giving him an 
opportunity to submit evidence.

2.  The disability rating for the Veteran's service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time it was reduced.

3.  At the time of the reduction in rating in August 1, 2007, 
there was no objective evidence demonstrating improvement in the 
severity of the Veteran's bilateral hearing loss.

4.  The Veteran's service-connected bilateral hearing loss has 
been manifested by impairment productive of no more than Level 
III for the right ear and no worse than Level V for the left ear. 

5.  The schedular criteria are adequate to rate the Veteran's 
disability.
CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the 
reduction in ratings prior to effectuating its rating decision of 
May 2007 implementing the proposed reduction.  38 C.F.R. § 
3.105(e) (2010).

2.  The reduction of the Veteran's disability rating for 
bilateral hearing loss from 30 percent to noncompensable was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.105(e), 3.344, 4.2, 4.13, 4.85, 4.86, Diagnostic Code 6100 
(2010).

3.  The criteria for a 10 percent evaluation, but no higher, for 
bilateral hearing loss are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Although the RO reduced the Veteran's disability rating, the 
Veteran initiated the instant claim as one for an increased 
rating.  VA has met all statutory and regulatory notice and duty 
to assist provisions as to the Veteran's claim for an increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in June 2006 fully satisfied the duty to 
notify provisions for the Quartuccio elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
The U.S. Court of Appeals for Veterans Claims (Court) held that 
to satisfy the first Quartuccio element for an increased-
compensation claim, section 5103(a) compliant notice must meet a 
four part test laid out in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Vazquez-Flores in part, striking 
claimant-tailored and "daily life" notice elements.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, 
the Court issued an opinion incorporating those surviving 
portions of the first Vazquez-Flores decision, namely that VA 
must notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, and must also 
notify the claimant that to substantiate such a claim the 
claimant should provide or ask the Secretary to obtain medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 
94, 107 (2010) (Vazquez-Flores III).

The RO provided Vazquez-Flores III-compliant VCAA notice in May 
2008.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial to 
him, since he was subsequently provided adequate notice in May 
2008, he was provided a month to respond with additional argument 
and evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in June 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  No additional evidence was received after the June 
2008 SSOC.

In light of the foregoing, the Board finds that the requirements 
of Vazquez-Flores III are met.  The Board, therefore, finds that 
the requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The Board also concludes the VA examinations are adequate upon 
which to base a decision.  During the course of the appeal, 
Compensation and Pension (C&P) hearing examination worksheets 
were revised to include a discussion of the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the VA 
examination reports note merely general complaints, such as 
difficulty understanding speech, especially when in a noisy 
background.  The Veteran's Sears Hearing Aid Center evaluations 
also describe the effects of the Veteran's hearing loss on his 
life and the particular difficulties he has with daily life.  
However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court noted the worksheet revisions, but also noted that even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran has not alleged any 
prejudice caused by a deficiency in the examinations here.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Process of Reduction

VA regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2010).  
The law also requires that the veteran be given 60 days to 
present additional evidence showing that compensation should be 
continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO 
issued a rating decision in September 2006, which proposed the 
reduction in the disability rating for the Veteran's service-
connected bilateral hearing loss.  The Veteran was advised of the 
proposed reduction on September 22, 2006.  In response, the 
Veteran filed a pair of auditory evaluations, one from Midwest 
Ear, Nose and Throat and one from the Sears Hearing Center.  The 
Veteran did not request a hearing.  The RO issued a rating 
decision in May 2007, implementing the proposed reduction, 
effective from August 1, 2007.  The Veteran was notified of this 
reduction by letter dated May 18, 2007.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day period 
from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  
Accordingly, making the reduction effective from August 1, 2007, 
was proper under the regulation.

In addition, for ratings in effect for five years or more, there 
are other specific requirements that must be met before VA can 
reduce a disability rating.  See 38 C.F.R. § 3.344 (2010).  

The Court has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA regulation, 
are the effective dates, i.e., the date that the disability 
rating subject to the reduction became effective is to be used as 
the beginning date and the date that the reduction was to become 
effective is to be used as the ending date.  See Brown v. Brown, 
5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the 
disability rating for his bilateral hearing loss in a January 
2004 rating decision, effective from March 5, 2003.  When his 
rating was reduced by the May 2007 rating action effective from 
August 1, 2007, it had been in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding the 
procedure for reductions in ratings properly.  The question that 
remains is whether the evidence on which the reduction was based 
supported the reduction.

III. Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 
and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2010).

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).  When any change in evaluation is to be 
made, the rating agency should assure itself that there has been 
an actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examinations or in use 
of descriptive terms.  See 38 C.F.R. § 4.13 (2010).

Concerning the Veteran's claim for restoration of a 30 percent 
rating for his bilateral hearing loss, if there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to determination of this issue, the benefit of 
the doubt in resolving the issue is to be given to the Veteran.  
See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. 
App. at 421.  In other words, the reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of the 
entire record, whether the evidence reflects an actual change in 
the disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5Vet. App. at 420- 421.

The Veteran filed a May 2006 claim for an increased rating, 
saying that his hearing had worsened.  The RO conducted 
development consistent with an increased rating claim.  

On review of the evidence, the RO concluded that a reduction was 
warranted due to clear and unmistakable error in the January 2004 
rating decision implementing the award of the initial disability 
rating of 30 percent.  The Veteran was rated under Diagnostic 
Code (DC) 6100 for hearing loss.  See 38 C.F.R. § 4.85 (2010).  
On the authorized audiological evaluation in September 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
80
LEFT
40
50
60
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  The 
average decibel loss for the 1000 to 4000 Hz ranges was 55 dB in 
the right ear and 69 dB in the left.  Using Table VI, the right 
ear hearing loss should receive a Level II designation.  
Similarly, Table VI results in a left ear hearing loss 
designation of Level III.  Table VII matches the Level 
designations, which for Levels II and III show a noncompensable 
rating.  The exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86, either pure tone threshold in the 1000 to 4000 
ranges all at 55 dB or more or pure tone of 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 decibels were not 
shown.  Thus, the RO concluded that the initial assignment of a 
30 percent disability rating was clearly and unmistakably 
erroneous.  

The RO moved to the evidence of current disability, developed for 
the Veteran's increased rating claim.  On a June 2006 VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
60
70
LEFT
20
30
55
65
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  The 
average decibel loss for the 1000 to 4000 Hz ranges was 47.5 dB 
in the right ear and 60 dB in the left.  Applying these scores to 
Table VI, the right ear hearing loss would receive a Level II 
designation for the right ear and a Level III for the left.  
According to Table VII, a noncompensable rating is warranted for 
these scores.  The RO proposed reduction based on these scores.

In response, the Veteran submitted three private evaluations, two 
from Midwest Ear, Nose and Throat Head and Neck Surgery, P.S.C. 
(Midwest ENT) and one from the Sears Hearing Aid Center.  As the 
Veteran's claim continued to be denied, the Veteran submitted 
additional July 2007 and March 2008 evaluations from the Sears 
Hearing Aid Center.  These results were reported in graphical 
form.  

The Board notes that interpretation of audiometry graphs require 
findings of fact.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The results have been entered into clearly labeled charts.  Thus, 
the Board can determine the result without resorting to 
speculation or engaging in medical determinations.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  

The Board also notes that the private evaluations contain 
assessments of speech discrimination, but the evaluations do not 
indicate that the assessments were performed using the Maryland 
CNC test.  This test is required by regulation.  For the purposes 
of this decision, the Board will assume that the test results are 
comparable to the Maryland CNC test.  

On the Midwest ENT audiological evaluation in October 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
70
LEFT
20
25
50
65
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  Pure 
tone averages for the 1000 to 4000 Hz ranges were 46.25 in the 
right and 56.25 in the left.  Applied to Table VI, the right ear 
would be assigned a Level I and the left a Level IV.  See 
38 C.F.R. § 4.85.

On the Midwest ENT audiological evaluation in November 2006, pure 
tone thresholds, in decibels, were as follows in numeric form:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
65
LEFT
15
25
45
65
85

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  Pure tone averages for the 1000 to 4000 Hz 
ranges were 42.5 in the right and 55 in the left.  Applied to 
Table VI, the right ear would be assigned a Level III and the 
left a Level IV.  See 38 C.F.R. § 4.85.

On the November 2006 Sears Hearing Aid Center audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
N/A
70
LEFT
20
25
50
N/A
85

Speech audiometry was tested, but the portion of the results 
table titled "Discrim" was not completed.  There appears to be 
no speech discrimination score for this test.  Additionally, 
without a score for the 3000 Hz range, the pure tone averages for 
the 1000 to 4000 ranges cannot be accurately compared to the 
other evaluations of record.  The Board cannot apply Table VI 
without the speech discrimination or 3000 Hz pure tone result.  
The test does not present an exceptional speech pattern, as 
anticipated by 38 C.F.R. § 4.86.  The Board concludes that this 
test is inadequate for ratings purposes. 

On the July 2007 Sears Hearing Aid Center audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
75
80
LEFT
45
45
70
85
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  Pure 
tone averages for the 1000 to 4000 Hz ranges were 62.5 in the 
right and 73.75 in the left.  Rounding up the pure tone averages 
and as applied to Table VI, the right ear would be assigned a 
Level III and the left a Level V.  See 38 C.F.R. § 4.85.


At the Veteran's January 2008 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
70
LEFT
20
25
55
70
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  Pure 
tone averages for the 1000 to 4000 Hz ranges were 46.25 in the 
right and 60 in the left.  Applied to Table VI, the right ear 
would be assigned a Level III and the left a Level III.  See 
38 C.F.R. § 4.85.  The examiner noted that the Veteran was 
frequently hesitant to provide his best response to pure tones.  
The results listed were found to be consistent after careful and 
repeated testing.  Similarly, the Veteran was found to frequently 
provide rhyming words and other unlikely responses to the taped 
presentation of speech stimuli.  The examiner noted that future 
testing should be conducted with caution.

On the final March 2008 audiological evaluation from the Sears 
Hearing Aid Center, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
45
70
75
LEFT
35
35
70
80
95

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  Pure tone averages for the 1000 to 4000 Hz 
ranges were 55 in the right and 70 in the left.  Applied to Table 
VI, the right ear would be assigned a Level I and the left a 
Level II.  See 38 C.F.R. § 4.85.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the May 2007 rating decision 
(which implemented the proposed reductions) supported the RO's 
conclusion that a reduction was warranted as none of the 
evaluations of record supported the assignment of a 30 percent 
rating.  The September 2003 and June 2006 VA examination reports 
and the October 2006 Midwest ENT report support a noncompensable 
rating.  The November 2006 Midwest ENT evaluation supports a 10 
percent rating.  The November 2006 Sears evaluation was 
incomplete and could not be applied to the ratings criteria.  The 
RO had committed clear error in relying on the September 2003 VA 
examination report in granting a 30 percent rating under 
38 C.F.R. § 4.85.  Similarly, after the reduction occurred, the 
July 2007, January 2008 and March 2008 audiometric evaluations do 
not support a 30 percent rating.  Reduction from 30 percent was 
clearly warranted.  

IV. Appropriate Disability Rating

The Board turns to the appropriate disability rating level after 
the reduction.  The Board notes that the RO obtained an opinion 
as to the variations shown between the VA examination reports, 
the Midwest ENT reports and the results from the Sears Hearing 
Aid Center. The January 2008 VA examination report indicates that 
the examiner reviewed those evaluations of record at that time.  
The examiner indicated that the results were in a consistent 
range with thresholds ranging from borderline normal to a mild 
loss at the best responses and sloping to a profound degree in 
the higher frequencies.  Speech intelligibility scores were also 
considered consistent in range from 80-92% for the right ear and 
80-90% for the left ear.  

The above test results score vary from those showing hearing 
impairment levels that do not warrant a compensable rating, from 
October 2006 Midwest ENT, January 2008 VA examination, and March 
2008 Sears Hearing Aid Center, and those that support a 
compensable rating, November 2006 Midwest ENT and July 2007 Sears 
Hearing Aid Center.  As the January 2008 opinion indicates that 
the scores were in consistent ranges, the Board finds that the 
evidence of the Veteran's hearing loss disability is in equipoise 
between the noncompensable and 10 percent disability rate.  
Resolving reasonable doubt in favor of the Veteran, the Board 
will find that the Veteran's hearing loss is productive of no 
more than Level III impairment in the right ear and no more than 
Level V in the left ear.  A 10 percent disability rating is 
warranted.  See 38 C.F.R. § 4.85.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's bilateral hearing loss 
disability is not inadequate.  The Veteran has complained in his 
statements that the audiometry tests in a closed room are a poor 
indication of his hearing ability in the real world.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that the 
use of audiometric testing to establish disability ratings is a 
permissible exercise of the Secretary's authority.  Martinak v. 
Nicholson, 21 Vet. App. 447, 453-4 (2007).  Thus, there is no 
error in the Board's reliance on such tests to describe the 
Veteran's disability.  The reports from the Sears Hearing Aid 
Center and his VA examination reports indicate that people trying 
to communicate with him must physically get his attention, that 
he must be facing people during conversation, that noisy 
environments overpower his ability to understand and that he has 
difficulty distinguishing the direction from which sound comes 
and that he must take his hearing aids out when outdoors.  The 
Veteran's complaints are entirely those of hearing acuity and 
volume, and are those contemplated by the ratings schedule.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The audiometric 
evaluations listed above do not support the assignment of a 
rating in excess of 10 percent at any time.  The Board concludes 
that the criteria for a compensable rating have at no time been 
met.  Accordingly, staged ratings are inapplicable.  See id.

In reaching the above findings, the Board has resolved reasonable 
doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The criteria 
for a 10 percent rating for bilateral hearing loss are met.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
bilateral hearing loss is denied.

Entitlement to a 10 percent disability rating, but no higher, for 
bilateral hearing loss is granted, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


